Citation Nr: 9919563	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant had no recognized military service with 
the Armed Forces of the United States and was not eligible 
for VA benefits.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant is a "veteran" 
as that term is defined by statute for VA purposes.  A person 
seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit-of-the-doubt 
doctrine is not applicable to that determination of status.  
See Aguilar, 2 Vet. App. at 23 (holding that purported widow 
of veteran must establish "survivor" status with 
"preponderating evidence"); Sarmiento v. Brown, 7 Vet. App. 
80, 84 (1994) (applying Aguilar to determination of 
"veteran" status); and Laruan v. West, 11 Vet. App. 80, 86 
(1998) (en banc).

A "veteran" is defined as a "person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The appellant contends that he is eligible for VA benefits 
based on his military service in the Philippines during World 
War II.  Initially, the RO received the appellant's 
application for VA benefits in June 1998.  In his 
application, the appellant stated that he served from 1944 to 
1948.  In response to the application's question of whether 
he had ever been a prisoner of war (POW), the appellant 
answered both yes and no, and listed the "dates of 
confinement" as March 21, 1947.

Pursuant to 38 C.F.R. § 3.203(c), the RO attempted to verify 
the appellant's alleged service by requesting certification 
from ARPERCEN.  In August 1998, the RO received certification 
from ARPERCEN that the appellant had "no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The RO also sent a questionnaire for the appellant 
to complete regarding his captivity as a POW.  The appellant 
responded in the questionnaire that he was captured on April 
9, 1941, and was released or escaped on April 11, 1941.

In support of his claim, the appellant submitted his 
Philippine Army processing affidavit wherein he affirmed his 
service as a USAFFE reservist, and stated that his time in 
captivity as a POW lasted from April 10, 1942, to April 15, 
1942.  Also of record is a certificate from "1st 
Quartermaster Bakery Company, PA , United States Army Forces, 
Western Pacific, Camp Murphy, Quezon City," dated in 
December 1945 and signed by Norlito A.  Norlito A. certified 
therein that the appellant was a member of "this command." 
The appellant submitted a certificate from the Office of the 
Adjutant General of the Philippine Armed Forces reflecting 
that he served in the United States Armed Forces of the Far 
East (USAFFE) from September 1941 to March 1945.  A document 
from the Philippine National Defense Headquarters, labeled 
"Special Orders," reflects that the appellant was allegedly 
assigned to Bakery Company from March 1945 to June 1946.  The 
appellant's certificate of discharge from the Philippine Army 
indicates service from September 1941 to April 1948.  

In November 1998, the RO requested that ARPERCEN reverify the 
appellant's alleged service, and forwarded with said request 
a copy of the appellant's Philippine Army processing 
affidavit.  ARPERCEN replied in January 1999 that the 
"evidence submitted [was] insufficient to warrant a change 
in [the] prior negative certification."

In regard to the evidence the appellant has submitted in 
support of his claim, including his lay statements, 
certificates, and affidavits, the Board finds that, because 
those statements and documents do not comport to the 
requirements of 38 C.F.R. § 3.203, as set forth above, they 
are not competent to establish that the appellant had active 
military service with the United States Armed Services. 

Moreover, the United States Court of Appeals for Veterans 
Claims has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro, 2 Vet. App. at 532 (1992).  In 
addition, we note that "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant.  Inasmuch as the United States service 
department's certification is binding on the VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a claimant.  Therefore, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Additionally, based on the RO's above-noted efforts in 
obtaining pertinent evidence, and because the appellant has 
since submitted no service department documents in support of 
his claim, or any further information different from that 
previously submitted to ARPERCEN that would warrant a request 
for recertification, see Sarmiento v. Brown, 7 Vet. App. 80 
(1994), the Board finds that VA has fulfilled its duty under 
38 C.F.R. § 3.203(c). 


ORDER

As the appellant did not have recognized military service, 
the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

